DETAILED ACTION
Reasons for Allowance
Claims 15, 17, 18, 23 and 24 are allowed.
Claims 1-14, 16 and 19-22 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 15: the prior art didn’t suggest or teach the claimed invention with “before providing the first semiconductor die on the carrier substrate, forming one or more first bumps on a front side of the first semiconductor die;
before providing the second semiconductor die on the carrier substrate, forming one or more second bumps on a front side of the second semiconductor die; and
forming a redistribution layer.” in combination with the other elements of the claim.  
Dependent claims 17, 18, 23 and 24 are allowed by virtue of their dependency. 
The closest prior art Cordes (US 2008/0315409 A1; hereinafter ‘Cordes’), and TSAI (US 2020/0006176 A1; hereinafter ‘Tsai’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815